Citation Nr: 1708112	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  08-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from October 1998 to July 1999 and from July 2002 to February 2004, to include service in Southwest Asia.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which reduced the Veteran's disability rating for a back disability from 40 percent to 10 percent, effective December 1, 2007. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) in August 2008.  A transcript of that proceeding is of record.  In addition, the Veteran was scheduled for a hearing before a Veterans Law Judge in June 2009, but did not appear for the hearing or provide good cause for his absence.  Accordingly, the Veteran's hearing request was withdrawn.  38 C.F.R. § 20.704(d) (2016).

In a November 2011 decision, the Board restored the 40 percent rating for a back disability, denied an evaluation in excess of 40 percent, and remanded the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board denied entitlement to a TDIU in October 2015.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court), which granted a joint motion of the parties in November 2016.  The claim was remanded to the Board for action consistent with the joint motion.


REMAND

The Veteran generally contends that he has difficulty obtaining and maintaining employment due to physical limitations from his back disability and psychiatric symptoms that affect his motivation and mood.  He is service-connected for posttraumatic stress disorder (PTSD), rated 50 percent disabling; degenerative joint disease of the thoracolumbar spine, rated 40 percent disabling; and radiculopathy of the right lower extremity, rated 10 percent disabling, for a total combined evaluation of 70 percent.  

In the joint motion for remand, the parties ordered that the Board provide adequate reasons and bases to determine the impact of the combined effect of the Veteran's service-connected disabilities on his ability to maintain substantially gainful employment in light of his occupational and educational history and to consider whether the Veteran's employment could be considered marginal.  The Board has determined that further development is necessary prior to adjudicating the claim to ascertain the Veteran's complete occupational and educational history that details the nature of his past and present employment.

Initially, the Board notes that the Veteran has not yet completed a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

In addition to obtaining a VA Form 21-8940, the originating agency should ensure all steps are taken to ascertain the Veteran's full occupational history.  The Board notes that the Veteran's post-service medical records and VA examination reports provide some details regarding the Veteran's post-service employment, but it is unclear whether the history is complete.  Specifically, the Veteran testified at an August 2008 DRO hearing that he worked as a safety attendant, but had difficulty finding physical employment due to limitations related to his back; a December 2008 VA spine examiner noted the Veteran worked full time from July 2006 to January 2007 and currently worked part-time as a safety attendant; April 2009 private medical records in connection with a claim for workers compensation indicated the Veteran worked as a paint technician; a June 2011 VA peripheral nerves examination report noted the Veteran's usual occupation was industrial water blasting; an October 2011 VA PTSD examiner indicated the Veteran completed some college coursework, was trained and licensed as an emergency responder, but had "sporadic and temporary" employment since service that included working for an electronics company and building airplane parts; and a July VA PTSD examiner noted the Veteran worked with a security company and was previously terminated from a job due to a heart attack.  Most recently, an August 2016 VA treatment record indicated the Veteran remained "active" working as security personnel and also worked at a county park.  

Accordingly, the case is REMANDED for the following actions:

1.	Request that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.	Undertake all necessary development to ascertain the Veteran's full occupational and educational history.

3.	Obtain and associate with the file updated VA treatment records dating since August 2016.

4.	Then, the originating agency should consider whether the actions above triggered the need for additional development.  For example, the originating agency should consider whether additional medical opinions must be obtained in light of the Veteran's complete educational and occupational history.  Appropriate development should be undertaken.

5.	After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




